DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Response to Arguments
This Office action is in response to the applicant’s communication filed on 6/1/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to the deficiencies of the prior art of record in view of the amendments to independent claim 1 have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made further in view of Spicola, Sr. et al. (US 2013/0322699), as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "according to claim 11" renders the claim indefinite because the claim depends from itself, thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required.  This office action reflects the assumption that applicant intended "according to claim 11" to be "according to claim 1".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 8,061,562) in view of Finlayson (US 2004/0144333), Avila et al. (US 2018/0220617), and Spicola. Sr. et al. (US 2013/0322699).
Carpenter discloses (see Figs. 1-6 and 11) an automatic spray device comprising the following claim limitations:
(claim 1) An animal marking system (10, Figs. 1-6) comprising a drive device (400, Figs. 5-6) and with an animal marking fluid sprayer (60, Figs. 3 and 6), wherein the drive device (400) comprises an electric motor (as shown in Figs. 5-6; col. 6, lines 6-9) associated with a transmission system (404,408,412,416,420,424,428 as shown in Figs. 5-6), the transmission system receiving an initial torque from the electric motor (400) (as shown in Figs. 5-6; col. 6, lines 6-26), amplifying the received initial torque and transmitting the amplified torque to a drive shaft (278, Fig. 3), applying the amplified torque to actuate the animal marker fluid sprayer (60) (col. 5, lines 13-22); 
(claims 2 and 3) wherein the electric motor (400) comprises a voltage between 2 V and 14 V, more particularly 3V (see Fig. 11; col. 9, line 57-col. 10, line 15); 
(claim 4) wherein the transmission system extends the initial torque provided by the electric motor (400) by means of a plurality of gears (404,408,412,416,420,424,428 as shown in Figs. 5-6; col. 6, lines 6-26); and
(claim 8) wherein the animal marking fluid sprayer (60) is housed in a longitudinal recess (200, Fig. 1), wherein the transmission system (404,408,412,416,420,424,428 as shown in Figs. 5-6) is housed in a transmission box (defined by walls 108,112,144,148; Figs. 1 and 5).
However, Carpenter fails to expressly disclose wherein the animal marking system further comprises a pole/mast having an arm projection extending from the pole/mast, the arm projection supporting the drive device and the animal marking fluid sprayer in spaced-apart relation from the pole/mast; wherein the pole/mast elevates the animal marking fluid sprayer to a height sufficient to spray an animal marking fluid such as paint spray in a visible position on a back of an animal and a second animal marking fluid sprayer, and wherein the animal marking system includes a rectangular-shaped shield box having a body portion, in which the animal marking fluid sprayer is inserted/housed, a cover portion closing the rectangular-shaped shield box and protecting the drive device and defining a chamber in which the transmission box is housed, and the marling system configured to communicate with a weighing system to selectively mark the animal with a first color below a threshold weight or a second color above the threshold weight.  
Finlayson teaches (see Fig. 1) a similar spray system further comprising a pole/mast (as shown in annotated Fig. 1 below) having an arm projection (as shown in annotated Fig. 1 below) extending from the pole/mast, the arm projection supporting the drive device and the animal marking fluid sprayer (i.e. paint spraying system 16,18,19,20) in spaced-apart relation from the pole/mast (as shown in annotated Fig. 1 below); and wherein the pole/mast elevates the animal marking fluid sprayer to a height sufficient to spray an animal marking fluid such as paint spray ([0006]; [0013]-[0014]; [0033]-[0035]) in a visible position on a back of an animal (3,4,6; see Fig. 1) and a second animal marking fluid sprayer (i.e. one of 18,19,20; [0033]; multiple spray heads expressly disclosed) (as shown in annotated Fig. 1 below) in order to beneficially provide multiple paint spray heads for application of a plurality of visually distinctive paint markings by which animals can be visually identified and differentiated to improve and enhance counting, drafting and/or sorting with the height of the marking system being adjustable to further accommodate animals of different sizes ([0006]; [0014]; [0033]-[0035]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Carpenter to have a pole/mast having an arm projection extending from the pole/mast, the arm projection supporting the drive device and the animal marking fluid sprayer in spaced-apart relation from the pole/mast; and wherein the pole/mast elevates the animal marking fluid sprayer to a height sufficient to spray an animal marking fluid such as paint spray in a visible position on a back of an animal and a second animal marking fluid sprayer in order to beneficially provide multiple paint spray heads for application of a plurality of visually distinctive paint markings by which animals can be visually identified and 

    PNG
    media_image1.png
    545
    846
    media_image1.png
    Greyscale

Avila expressly teaches (see Figs. 1 and 7A-7B) a similar animal spray system further comprising a rectangular-shaped shield box having a body portion (i.e. housing 101, Figs. 7A-7B), in which the animal marking fluid sprayer (100, see Figs. 1 and 7A-7B) is inserted/housed (sprayer shown in Fig. 1 is inserted into housing 101 of Figs. 7A-7B), and a cover portion (i.e. screwed on end cap as shown in Figs. 7A-7B) closing the rectangular-shaped shield box (101) and protecting the drive device and defining a 
Spicola expressly teaches (see Fig. 1) a similar animal spray marking system wherein the marling system (160, Fig. 1) is configured to (i.e. capable of) communicate with a weighing system (110; [0074]; [0076]; [0078]; imaging system 110 and/or control system 185 determine weight of the animal) to selectively mark the animal with a first color below a threshold weight or a second color above the threshold weight ([0035]-[0037]; [0086]; [0190]-[0193]; marking system sprays animals in adjacent weight categories (i.e. below and above a set threshold weight) with different colors) in order to beneficially provide for the ability for a person to quickly identify and recognize weight ranges for individual animals wherein the color coded weight ranges are fully customizable as desired by each user ([0006]; [0012]-[0013]; [0035]-[0037]; [0071]-[0076]; [0078]; [0084]; [0086]; [0190]-[0193]).  Therefore, it would have been obvious to .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771